Citation Nr: 0005194	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1945 to December 
1946.

By October 1993 rating decision, the RO adjudged the 
appellant as incompetent to handle his VA benefits.  The 
appellant is the appellant's spouse and guardian.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
denied the claim for special monthly pension based on the 
need for regular aid and attendance.  The appellant disagreed 
and this appeal ensued.  

The RO in July 1999, denied claims of service connection for 
a right kidney disorder, bilateral hearing loss, tinnitus, 
degenerative changes in the hips, thoracic spine, and lumbar 
spine, nose spur, neck spur, and post-traumatic stress 
disorder.  The RO notified the appellant of those 
determinations on July 28, 1999.  The appellant filed a 
notice of disagreement with each in August 1999 and the RO 
issued a statement of the case concerning those issues in 
December 1999.  In order to perfect the appeal, the RO must 
receive from the appellant a substantive appeal on or before 
July 28, 2000.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. 
§ 20.302(b) (1999).  The record does not include any document 
that could be construed as a substantive appeal on these 
claims.   



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran's disabilities do not render him bedridden or 
in need of the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1521(d) and (e), 1155, 1521, 5107(a) (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By April 1975 rating decision, the RO granted the veteran VA 
nonservice-connected pension benefits.  Special monthly 
pension at the housebound rate was established by August 1975 
rating decision.  As of the most recent rating decision, in 
July 1999, those pension benefits were based on severe 
depression of psychotic proportions, arteriosclerotic heart 
disease and hypertension, and hyperlipidemia.  The appellant 
here, on behalf of the veteran, contends that he is entitled 
to increased special monthly pension based on the need for 
regular aid and attendance.  

Special monthly pension provided by 38 U.S.C.A. § 1521(d) and 
(e) is payable, in part, where the veteran is bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 C.F.R. § 3.351(a)(1) and (b).  The veteran will be 
considered in need of the regular aid and attendance of 
another person if he: 

(1)  Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  

Section 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.  

It is not required that all of the above described disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance of another will not 
be based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  

The evidence of record, relevant to the claim for special 
monthly pension based on the need for aid and attendance, is 
as follows:  

? A private psychiatrist furnished statements, in June 
1993, August 1993, and April 1997, indicating that he 
had treated the veteran since 1974 and that his 
emotional condition was so fragile that the appellant 
supervised his medications, handled his financial 
affairs, and "accompan[ied] him in day-to-day 
activities."  

? In an undated examination, received into the record in 
April 1997, a physician noted the veteran's various 
physical and psychiatric disorders, but did not address 
whether he required aid and assistance of another 
person to attend to the wants of nature or to protect 
himself from hazards or dangers incident to his daily 
environment due to his physical and psychiatric 
condition.  

? VA medical examination in March 1998 indicated that the 
appellant complained of the veteran needing assistance 
due to physical and psychiatric difficulties.  The 
examiner noted that the veteran needed assistance with 
bathing, but was independent in all other activities of 
living.  It was also noted that he did not drive due to 
severe depression, that he had minimal restriction in 
the extremities and spine, but was able to perform all 
activities of living, and that he attended church 
regularly.  The examiner reported that the veteran was 
able to walk without the assistance of another person, 
that he could leave the home with the use of a cane, 
and daily skilled services was not indicated.  

? In an undated copy of an examination report, received 
into the record in April 1998, the veteran's private 
physician wrote that the veteran required aid and 
assistance to attend to the wants of nature.  It was 
also noted that he required aid and assistance to 
protect himself from hazards or dangers incident to his 
daily environment due to his physical and psychiatric 
condition.  

? VA medical examination in July 1998 indicated that the 
veteran presented fully ambulatory.  The appellant, who 
attended the examination with the veteran, noted that 
he left their home on most days and walked to a local 
flea market where he spent most of his time.  She also 
stated that he drove a motor vehicle short distances 
and was capable of most self-care.  The examiner noted 
that the veteran was not permanently bedridden, that he 
was capable of protecting himself from the hazards of 
daily living, that he did some household chores, but 
the appellant handled all financial affairs.  The 
examiner concluded that the veteran was capable of 
performing all activities of daily living and was 
capable of self care.  

? In January 2000, the veteran's pastor stated that he 
had known the veteran since 1985 as a person of 
"upstanding character."  

? The appellant testified at a January 2000 hearing that 
she and the veteran had a low income and that special 
monthly pension benefits would make him feel 
worthwhile.  She stated that she looked after the 
veteran 24 hours per day, helped him get dressed, and 
ensured he took his medication, because he had trouble 
remembering to take it.  She reported that he was not 
bedridden, walked with a cane, fed himself and could 
drive a motor vehicle for short distances.  She noted 
that he attended church, though irregularly, helped 
bring groceries into their home from outside, and the 
previous summer helped her plant some flowers.  As to 
his personal hygiene, she stated that he attended to 
the needs of nature by himself, but when he showered, 
she kept the door open "where I can see that he don't 
fall."  

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

From the evidence summarized above, it does not appear that 
the veteran's nonservice-connected disabilities warrant the 
need for the aid and attendance of another person.  The 
record does not indicate that the veteran is blind or 
confined to a nursing home.  The July 1998 VA examination 
indicated that he was not at all bedridden.  Moreover, the 
appellant testified at the January 2000 hearing that the 
veteran was not bedridden.  Thus, to prevail the veteran's 
situation must be shown to correspond with the criteria set 
forth at 38 C.F.R. § 3.352(a).  Since the record does not 
indicate that the veteran requires the use of any special 
prosthetic or orthopedic appliance, requiring frequent 
adjustment, this analysis must focus on whether the veteran 
can dress or undress himself and keep himself ordinarily 
clean and presentable, whether he can feed himself, whether 
he can attend to the wants of nature, and whether he requires 
assistance to protect himself from hazards or dangers 
incident to his daily environment.  

As to whether the veteran can dress or undress himself and 
keep himself ordinarily clean and presentable, the March and 
July 1998 VA medical examinations indicated that he did not 
have difficulty dressing or keeping himself clean and 
presentable, except the March 1998 VA examination suggested 
he needed assistance bathing.  As to whether he could feed 
himself, the March and July 1998 VA medical examinations 
reported no such difficulties.  As to the veteran's ability 
to attend to the wants of nature, only the examination report 
received in April 1998 indicated that he required such 
assistance.  The March and July 1998 VA medical examinations 
showed that the veteran was able to attend to the wants of 
nature without assistance.  Even the appellant's January 2000 
testimony suggested that the only assistance required of the 
veteran in the bathroom was a precautionary concern to keep 
the door open when he took a shower.  

Finally, as to whether the veteran required assistance to 
protect himself from hazards or dangers incident to his daily 
environment, the July 1998 VA medical examination indicated 
that no such assistance was necessary.  Similarly, the March 
1998 VA examination noted that daily skilled services were 
not indicated.  The June 1993, August 1993, and April 1997 
statements from a psychiatrist noted that the veteran needed 
the appellant for supervision of his medication and she 
testified at the January 2000 hearing that the veteran's 
memory was poor and she helps with his medication when he 
fails to remember to take it.  However, the record indicates 
that the veteran has full use of his arms and legs, is 
functionally capable of self care, drives a motor vehicle for 
short distances on occasion and leaves his residence, 
sometimes with the appellant and apparently other times 
without her, all of which suggests that he does not require 
another person's assistance in avoiding the hazards or 
dangers incidental to his daily environment.  

For these reasons, the veteran is not shown to be in need of 
the regular aid and attendance of another.  The appellant 
testified that she looked after the veteran 24 hours a day, 
helped him dress, and ensured that he took his medication.  
The Board does not doubt the veracity of the appellant, but 
the evidence of record, summarized above, indicates very 
clearly that the veteran is not in need of aid and 
attendance.  While he is shown to be incapable of handling 
his family business and financial affairs, he is fully 
ambulatory and capable of short-distance driving of a motor 
vehicle, can feed himself, attend church and help her around 
the house on occasion, all of which suggests a degree of 
independence contrary to a need for the regular aid and 
attendance of another individual.  The appellant mentioned at 
the January 2000 hearing that she and the veteran had a low 
income and that special monthly pension benefits would make 
him feel worthwhile.  Along similar lines, the veteran's 
pastor in January 2000 attested to his upstanding character.  
While the Board is aware of their level of income, the effect 
of pension benefits on his self-esteem, and the honorable 
character of the veteran or the appellant, these are not 
relevant considerations under the criteria of 38 U.S.C.A. 
§ 3.352(a).  It is the determination of the Board that the 
preponderance of the evidence is against entitlement to 
special monthly pension based on the veteran's claimed need 
for the regular aid and attendance of another.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

